Citation Nr: 0702316	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965 with subsequent service in the Army Reserves, to include 
13 days of active duty for training from January 1988 to 
January 1999.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's spine was found to be normal on examination 
for enlistment in the reserves.

2.  A chronic low back disorder was present during a period 
of active duty for training in 1988; the evidence does not 
clearly and unmistakably establish that the pre-existing 
disorder did not permanently increase in severity as a result 
of the period of active duty for training.


CONCLUSION OF LAW

A low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice, to include notice concerning disability-
rating and effective-date elements of the claim.  As 
explained below, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Accordingly, no further action is required 
under the VCAA.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111, 
1137; 38 C.F.R. § 3.304(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his low back disability was 
sustained during his active duty reserve training in 1988 
when he stepped onto an escalator and experienced a sudden 
onset of back pain, or in the alternative, that a pre-
existing back condition was aggravated by this incident.  
Service medical records for the veteran's extended period of 
active duty are negative for evidence of a low back disorder.  
At his September 1974 Army Reserve enlistment examination, 
the veteran's spine was found to be normal upon physical 
examination.  At a February 1983 periodic examination, the 
veteran reported pulling his back six years prior.  
Similarly, at his February 1987 periodic examination, the 
veteran reported a prior history of low back pain that was 
non-progressive and non-radiating.  Also of record is a July 
1988 treatment record from the Pentagon Army Health Clinic 
submitted by the veteran noting that he had a history of low 
back pain and complained of an exacerbation of pain while 
packing his suitcase.  He was found to have lumbosacral 
strain at that time.

With respect to post-service treatment for his back 
disability, the Board notes that the record contains many 
private records documenting treatment for the veteran's low 
back, all of which attribute his disability to multiple work-
related injuries that occurred beginning in January 1984.  In 
fact, in July 2005, the veteran's chiropractor specifically 
found that the veteran's current back condition resulted from 
his occupational injuries.  A VA physician who examined the 
veteran and reviewed the claims folder in February 2006 has 
opined that there is less than a 50 percent probability that 
the  veteran's current back disability originated during or 
was aggravated by the period of active duty for training in 
1988.  

As the veteran's spine was found to be normal at his reserve 
enlistment examination, the presumption of soundness applies.  
Although there is ample evidence that the veteran's low back 
disorder existed prior to his period of active duty for 
training in 1988, the evidence does not clearly and 
unmistakably establish that the disability was not aggravated 
during that period of active duty for training.  Accordingly, 
the presumption of soundness has not been rebutted, and the 
veteran is entitled to service connection for this 
disability.


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


